Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3//9/2021 was filed before the mailing date of this non-final rejection.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,970,258. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the Patent would anticipate those of the current application.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6, 9-14 and 16-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 



At step 2A, prong one, the claim recites determining an overall score, determining a first score, determining a second score and determining a score correspondence.

The limitations of determining are processes that, under their broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computing elements. That is, nothing in the claim elements preclude the steps from being performed in the mind. For example, a user may determine a score for a file based on how many times the user opens the file. A score correspondence may be obtained through observation of a graphical user interface of a computer, or even a label of a storage device

If a claim limitation under its broadest reasonable interpretation, covers performance of the limitation in the mind but for recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

This judicial exception is not integrated into a practical application. In particular, the claim recites a processing device and a memory device. These are recited at a high level of generality and recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer (see MPEP 2106.05(f)). These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer (see MPEP 2106.05(h)).

The limitation of storing the first and second file components in their associated storage represents extrasolution activity because it is a mere nominal or tangential addition to the claim, 

Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the judicial exception using generic computer components. Mere instructions to apply an exception using generic computing components cannot provide an inventive concept.

	The specification states at paragraphs 25-26 recite the generic processing and memory device and gives a non-exhaustive examples of what they may comprise. These statements in the specification support a finding that the recited limitations regarding the generic computing elements discussed above are well-understood, routine and conventional.

	Considering the additional elements individually and in combination and the claim as a whole, the additional elements do not provide significantly more than the abstract idea. The claim is not patent eligible.



	Regarding claim 3, the additional claim element of determining a first score and a first and second overall scores, under its broadest reasonable interpretation, covers performance of the limitation in the mind. The additional elements do not provide significantly more than the abstract idea.

	Regarding claim 4, the additional claim element of the usage of a file comprises downloads of a file, under its broadest reasonable interpretation, generally link the use of the judicial exception to a particular technological environment or field of use (file downloads on a computer) (see MPEP 2106.05(h)). The additional elements do not provide significantly more than the abstract idea.

	Regarding claim 5, the additional claim element of the determining the scores from a database, under its broadest reasonable interpretation, covers performance of the limitation in the mind. The determining represents mere data gathering that is necessary for use of the recited judicial exception, as the obtained information is used in the abstract mental process of determining. The additional elements do not provide significantly more than the abstract idea.

	Regarding claim 6, the additional claim element of the usage of a storage drivers to store a file, under its broadest reasonable interpretation, generally link the use of the judicial exception to a particular technological environment or field of use (storage on computer memory) (see MPEP 2106.05(h)). The additional elements do not provide significantly more than the abstract idea.

Claims 9-14 and 16-19 recite similar limitations of claims 1-6 above and are rejected in a similar manner.

Allowable Subject Matter
Claims 7-8, 15 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and all Double Patenting issues are resolved.

	CLOSING COMMENTS
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure generally teach various systems and methods for storing data according to an access history of the data.

	Directions of Future Correspondences
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN BERTRAM whose telephone number is (571)270-1377.  The examiner can normally be reached on M-F 8:30-5MNT.

Important Note
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on 571-272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RYAN BERTRAM/Primary Examiner, Art Unit 2137